The appellant claimed there was due him, as an instructor in a summer normal institute for colored teachers, one-eighth of the amount collected as tuition and not given or paid to him by the appellees. The case was tried before the court, and judgment entered against the appellant.
The second assigned error is based on the ground that the judgment is contrary both to the law and the evidence. The state superintendent of public education authorized a summer normal institute for colored teachers to be held at Palestine after the application therefor was approved and indorsed by the county superintendents of the several counties interested in having it. The application as approved both by the state superintendent and the several county superintendents designated the appellant as one of the members of the faculty. He was, as proven, qualified to be an instructor in the institute, holding a first grade teacher's certificate and having taught school for 10 years. The authority, we think, for the appellant to be a member of the faculty existed under article 2805a, Vernon's Sayles' Statutes. And there does not appear, we conclude, any reason why the appellant should be denied his pro rata tuition proven to have been collected.
The judgment is reversed, and here rendered for the appellant against the appellees for $43.65, with 6 per cent. interest from July 16, 1916, and costs of suit and of the appeal.